¶ 17. concurring. I agree that the hearing officer and the Board, while reasonably weighing the equities in this case, applied an improper legal standard and that, therefore, the matter must be remanded for reconsideration under the proper standard. I write, however, to express my concern that the Department for Children and Families (DCF) may be employing the registry law in seemingly ever-broadening circumstances as a means of compelling cooperation rather than protecting children from potential dangers posed by persons charged with abuse or neglect.
¶ 18. I first state the salient facts to better explain my perspective. P.L. spent three days at the Brattleboro Retreat after overdosing on Xanax. The discharge summary indicated that “[P.L.] did not appear to be at imminent risk to harm himself or others.” He was released against medical advice, however, because there was a strong possibility that his substance abuse would continue, and thus, “there was concern that he may inadvertently overdose again in the future.” While noting reports of petitioner’s lax attitude toward P.L.’s use of marijuana, the summary indicated that petitioner acknowledged P.L.’s substance-abuse problem and his need for outpatient treatment. According to the summary, petitioner indicated she was “terrified” of his continued substance abuse and would provide round-the-clock supervision. The summary described P.L.’s prognosis as “guarded” and recommended, among other things, weekly outpatient substance-abuse treatment and close supervision after school, particularly in the first few weeks.
¶ 19. Apparently, in the ensuing weeks, DCF personnel urged petitioner to obtain treatment for P.L. but ultimately became frustrated with her failure to follow up on the Retreat’s recommendations. In its August 6, 2008 “Notice of Substantiation and Intent to Place Name on Registry,” DCF informed petitioner that her name was being placed on the child-abuse-and-neglect registry because “we have determined that a reasonable person would conclude that you did place P.L. at risk of harm by not obtaining] a substance abuse evaluation for him.” In mid-August 2008, P.L. had a drug/alcohol assessment, which described his severity profile in various categories as low to moderate.
*123¶ 20. Petitioner appealed DCF’s initial determination within the Department, but the registry reviewer upheld the substantiation. In his “Review of Substantiation” decision, the reviewer reiterated that the “[ijncident for which [petitioner was] substantiated” was “not scheduling a drug and alcohol assessment for [P.L.] immediately following his drug overdose.” In the section entitled “Legal standards applicable in this review,” the reviewer cited, apart from definitions for “substantiated report” and “risk of harm,” only DCF’s “single egregious act” policy, which comes into play when the substantiation is for a particular act. The reviewer stated that, under that policy, substantiation for abuse or neglect would follow if the parent committed the act; the act was egregious; the act created a significant risk of physical harm; and the physical injury would be serious. See Vermont Dep’t for Children and Families, Family Servs. Div., Family Servs. Policy Manual, Policy No. 55, at 3 (effective Jan. 1, 2007) [hereinafter DCF Policy No. 55], available at http://dcf.vermont.gov/sites/dcf/files/pdf/fsd/policies/ 55_Risk_of_Harm_Final_l-07.pdf. Applying this policy, the reviewer upheld the substantiation based on petitioner’s failure to set up a drug and alcohol assessment during a ten-week period following P.L.’s discharge from the Brattleboro Retreat. The reviewer arrived at this decision after acknowledging petitioner’s responses to the charge, including that P.L. did not get along with the first mental health clinician he saw but eventually was able to see another clinician and was making progress.
¶ 21. In petitioner’s appeal to the Board, DCF appears to have backtracked from its notice of a single incident of neglect and its reliance upon its “single egregious act” policy. Indeed, after notifying petitioner of the specific incident of neglect for which she was being substantiated — her failure to obtain a drug assessment for P.L. — and expressly applying its policy concerning single acts of neglect or abuse, DCF apparently chose to change tactics before the Board and rely on other unnoticed shortcomings in support of its substantiation decision. According to the hearing officer, DCF disagreed that the only reason for its substantiation was petitioner’s failure to obtain a drug assessment.
¶22. We should make it clear that DCF cannot expand its charges on appeal before the Board. I recognize that review before the Board is de novo, but de novo review does not necessarily involve the presentation of additional evidence. See State v. Madison, 163 Vt. 360, 372, 658 A.2d 536, 544 (1995) (per *124curiam) (noting consensus among courts and commentators that “de novo” review contemplates nondeferential review which generally relies on, but is not restricted to, existing record); cf. In re Houston, 2006 VT 59, ¶ 10, 180 Vt. 535, 904 A.2d 1174 (mem.) (holding that Board has authority to conduct fair hearings based on evidence, which necessarily implies authority to compel production of evidence). In any event, even in cases where new evidence is introduced, DCF should not be permitted, in effect, to amend its charges and add issues before the Board, which would potentially violate petitioner’s due process rights. Cf. Sulzer v. Envtl. Control Bd., 566 N.Y.S.2d 595, 601 (App. Div. 1991) (holding that Environmental Control Board’s amendment of charge on administrative appeal in order to conform to evidence violated petitioner’s due process rights).
¶23. As the majority acknowledges, the reviewer relied upon DCF’s “single egregious act” policy — a policy applicable only in cases involving a single act of neglect or abuse. I concur with the majority that the matter must be remanded for the Board to “apply the relevant law or DCF policy,” ante, ¶ 16, which in this case includes the “single egregious act” policy.
¶ 24. The majority also correctly notes that the Board failed to make proper findings in this case. Nevertheless, given the current state of the record, I share the hearing officer’s and the Board’s apparent skepticism regarding DCF’s claims of a risk of harm, particularly when applying the “single egregious act” policy. Petitioner claims that family members closely supervised P.L. after his release from the Brattleboro Retreat and that she took P.L. to see a drug and alcohol counselor on June 13, 2008, approximately two weeks after his release, but that P.L. and the counselor were unable to form a therapeutic relationship. She further claims that when she asked for a different counselor, the local agency providing the counseling informed her that no one else at that agency was qualified to work with children. According to petitioner, P.L. saw another counselor who works with children on August 14, 2008, shortly after one became available at the agency. In its decision, the Board noted DCF’s acknowledgment that petitioner reported to DCF personnel that P.L. was being closely supervised and that the first counselor she took him to was not a good match. These and other facts, if supported by the evidence and found by the Board on remand, would undermine claims of egregious neglect.
*125¶ 25. Substantiation for abuse or neglect must be “ ‘based upon accurate and reliable information that would lead a reasonable person to believe that the child has been abused or neglected.’ ” In re R.H., 2010 VT 95, ¶3, 189 Vt. 15, 14 A.3d 267 (quoting 33 V.S.A. §4912(10)). An “abused or neglected child” includes one who “is at substantial risk of harm by the acts or omissions of his or her parent.” 33 V.S.A. §4912(2). “Risk of harm” means a “significant danger that a child will suffer serious harm.” Id. § 4912(4) (emphases added). Further, under the “single egregious act” policy, the act triggering substantiation for abuse or neglect must be egregious — “‘conspicuously and outrageously bad or reprehensible’ ” — thereby creating a “significant risk” that the child could have suffered a serious physical injury. In re R.H., 2010 VT 95, ¶ 6 (quoting DCF policy). The burden is on DCF to justify the substantiation, and the Board reviews DCF’s determination de novo. Id. ¶¶ 16-17. Plainly, this is a rigorous standard for placement on the child-abuse-and-neglect registry — and rightfully so given the potentially significant consequences for those placed on the list — including loss of livelihood.
¶ 26. The child-abuse-and-neglect registry is intended to permit certain persons working in fields involving contact with children to access a list of the names of people who have been substantiated for child abuse or neglect and pose a significant threat to children. DCF must be mindful of this purpose when determining whether a person is to be substantiated for abuse or neglect and thus placed on the registry. In particular, the “single egregious act” policy ensures that “an isolated single incident of conduct that causes a risk of harm to the child should not cause a person to be included in the registry absent relatively extreme circumstances.” Id. ¶ 30. The record in this case must be fleshed out and findings made on remand, but it is highly questionable, based on the current state of the record, whether the “extreme circumstances” required in In re R.H. are present here.
¶27. Although the hearing officer and the Board wrongly tied substantiation to the filing of a CHINS petition, their apparent concern was the attenuated causal link between the act for which petitioner was substantiated and the potential for a significant risk of physical harm to P.L. If it is true that petitioner made two appointments for a drug assessment, the first occurring within two weeks of P.L.’s discharge from the Retreat, do her actions reflect such a lack of urgency about her son that she should be placed *126on an abuse registry to protect other children from her? Or did DCF employ its substantiation tool to compel cooperation from petitioner with respect to the discharge recommendations — absent any real significant threat of harm to P.L.? The Board must objectively apply statutory law and relevant DCF policies, make findings, and consider these questions on remand.
¶ 28. I am authorized to state that Justice Skoglund joins this concurrence.